Citation Nr: 0633287	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-31 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to June 
2000, with three years and two months of additional 
unverified service .

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which inter alia denied the 
benefits sought. 

Shortly before a scheduled hearing before a travel section of 
the Board, the service organization submitted documentation 
to revoke power of attorney.  However, a representative of 
that organization actually appeared at the hearing and 
represented the veteran.  Thus, the Board construes such 
action as a reinstatement of its representation.  If the 
service organization intends otherwise, it should submit a 
clarifying communication.

In September 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.  During the hearing, the appellant submitted 
additional evidence directly to the Board.  The appellant 
waived initial RO consideration of this evidence, and the 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) is 
applicable to this appeal.  

The record suggests that the veteran receives medical 
treatment for his claimed back disorders from agencies other 
than the VA.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") has held that fulfillment of 
the VA's duty to assist includes the procurement and 
consideration of any clinical data of which the VA has notice 
even when the appellant does not specifically request that 
such records be procured.  Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992).  Any such available records should be 
obtained and associated with the claims file in order to 
afford the veteran every benefit with respect to his claims.  

Moreover, it is questionable as to whether the examiner who 
conducted the September 2004 VA examination had the 
opportunity to review the complete claims folder.  Certain 
findings listed on that examination report and October 2004 
supplement include "low back pain always secondary[y] to 
pain in the mid back area"; and that the veteran's thoracic 
condition "is not intrinsically painful"; as well as "no 
mention in any of the records of problems with the neck."  
However, such findings are at odds with findings plainly set 
forth in service medical records over the course of years of 
this veteran's service.  Under the circumstances, the Board 
is of the opinion that another examination of the appellant 
by a VA physician with specialty in orthopedics would 
materially assist in the development of this appeal.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
supply names and addresses of all medical 
care providers who treated him for a 
cervical, thoracic and/or lumbar back 
condition since his leaving service in 
June 2000.  After securing any necessary 
release, any pertinent records (not 
already in the claims folder) should be 
obtained and associated them with his 
claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

2.  The veteran should be afforded a VA 
examination by a VA physician with 
specialty in orthopedics to ascertain the 
current status of the veteran's cervical, 
thoracic and lumbar spine.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Following a 
review of the claims folder, including 
the service medical records, the 
physician is requested to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then existing back condition is 
etiologically related to the veteran's 
service.  Should any congenital spine 
disorders be identified, the examiner is 
requested to comment as to whether any 
superimposed injury or disease occurred 
to such congenital disorder during, or as 
a result of, active service, supporting 
any conclusions in these regards with 
reference to any pertinent service 
medical records.

The examiner's attention is invited to 
the September 2004 VA examination report 
along with the October 2004 supplemental 
opinion together with the reasons for 
remand set forth above.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claim.  If the veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

4.  If the benefits sought on appeal 
remains denied, the RO must furnish to 
the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


